DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.
MPEP 714.02 states that applicant should specifically point out the support for any amendments made to the disclosure, and the Examiner therefore respectfully requests that applicant specifically point out where support is found in the original disclosure for any amendments made to the claims. 
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
With regard to the arguments on pages 9-11 directed towards Burdette et al. (Burdette) (US 2017/0336225),
Applicant argues that Burdette does not disclose a portion of the language of claim 1 pertaining to the output detector, and the Examiner respectfully disagrees and directs applicant’s attention to the rejection found below.
Applicant then specifically argues that Burdette’s high resolution pulses do not provide the claimed first output signal formation or second output signal format at least because such pulses do not meet the claim limitation of having “an edge coinciding with an edge of one or both of the first detector signal or the second detector signal.”  The Examiner respectfully disagrees in light of the newly presented interpretation.  The Examiner is not relying upon the high resolution pulses, and the speed pulses alone reasonably meet the claim requirements.  Burdette discloses magnetic sensors (18), (20), and (22) as seen in Figure 1.  Any output signal generated by the rotating objects will be based on the speed of the object, and where the sinusoidal pattern generated by the sensors will contain more sinusoidal signals per the same unit of time when the rotating object is faster than when it is slower.  Signals (38a), (38b) are based on the output of the sensors, and thus the same is reasonably true for these sinusoidal waveforms.  This is for example show in applicant’s Figure 5 where 560a-560b represent a higher speed than 560c-560e.  Such a feature is a property of the system in Burdette, and Burdette discloses a substantially similar sensor, threshold detector, and output circuit as applicant.  As such, the first format can be the sensor signal when the object is at a higher speed and the first frequency range is a higher speed range.  The second format can be the sensor signal when the object is at a lower speed and the second frequency range can be a lower speed range. The number of pulses will be different in the lower speed than the higher speed due to the few signal waveforms for the same time period, again, similar to what applicant discloses in Figure 5 of applicant’s disclosure. Lastly, the pulses can be the speed pulses (102a), (102b), (102c), (104a), (104b), and as seen in Figure 1A, these pulses all have edges that coincide with an edge of one or both of the first detector signal (82) or second detector signal (84).)
The same reasoning above equally applies to the argued features of Claims 18 and 22.  As such, the Examiner respectfully disagrees.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8-15, 17, and 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claims 1, 18, and 22,
The phrase “each of the pulses of the first predetermined amount of pulses has an edge coinciding with an edge of one or both of the first detector signal or the second detector signal and each of the pulses of the second predetermined amount of pulses has an edge coinciding with an edge of one or both of the first detector signal or second detector signal” on the last five lines of Claims 1, 18, and 22 introduces new matter.
Applicant is claiming that each of the pulses of either the first or second predetermined amount of pulses has an edge coinciding with an edge of one or both of the first or second detector signals.  This recitation introduces new matter because no pulse originally disclosed has an edge that coincides with both the first and second detector signals or their respective edges in either of the first or second predetermined amount of pulses.  As can be seen in, for example, Figure 4, each pulse coincides with only one of a respective edge of a single detector signal.  For example:

    PNG
    media_image1.png
    571
    564
    media_image1.png
    Greyscale

As such, the above claim phrase introduces new matter.
As to Claim 1,
The phrase “a detector responsive to the first magnetic field signal, the second magnetic field signal, and to a threshold signal and configured to generate a first detector signal having edges occurring in response to a comparison of the first magnetic field signal and the threshold signal and occurring at a rate corresponding to a speed of motion of the object and to generate a second detector signal having edges occurring in response to a comparison of the second magnetic signal and the threshold signal and occurring at a rate corresponding to the speed of motion of the object” on lines 6-12 introduces new matter and lacks proper written description.  
1) Applicant is claiming that the detector is configured to generate a first detector signal having edges occurring in response to a comparison of the first magnetic field signal and the threshold signal.  However, the original disclosure does not explain how the above claim feature is implemented. Right Detector Circuit (36a) in Figure 1 for example performs a comparison between a signal output from differential amplifier (34a) and a threshold from threshold detector (40a). However, the output from the differential amplifier (34a), signal (38a), is no longer the first magnetic field signal.  While signal (38a) is related to the first magnetic field signal, from either sensors (18) or (20), this signal (38a) is different because it, as best understood, is some new version based on signals (32a) and (32b).  Applicant does not reasonably explain how amplifier (34a) utilizes input signals (32a),(32b) to obtain signal (38a), in that applicant does not explain if signals (32a),(32b) are combined in some manner, and if so, in what manner they are combined.  That stated, the comparison at (44a) is not between a threshold signal and the output of any one sensor signal, and thus the above phrase lacks proper written description.  
2) Applicant is claiming that the detector is configured to generate a second detector signal having edges occurring in response to a comparison of the second magnetic signal and the threshold signal.  However, the original disclosure does not explain how the above claim feature is implemented. Left Detector Circuit (36b) in Figure 1 for example performs a comparison between a signal output from differential amplifier (34b) and a threshold from threshold detector (40b). However, the output from the differential amplifier (34b), signal (38b), is no longer the first magnetic field signal.  While signal (38b) is related to the first magnetic field signal, from either sensors (20) or (22), this signal (38b) is different because it, as best understood, is some new version based on signals (32b) and (32c).  Applicant does not reasonably explain how amplifier (34b) utilizes input signals (32b),(32c) to obtain signal (38b), in that applicant does not explain if signals (32b),(32c) are combined in some manner, and if so, in what manner they are combined.  That stated, the comparison at (44b) is not between a threshold signal and the output of any one sensor signal, and thus the above phrase lacks proper written description.  Furthermore, applicant is claiming that the comparison is a comparison between the second magnetic signal and the threshold signal.  This feature introduces new matter because applicant does not originally disclose using the same threshold signal is used for both the first and second detector and second detector signals. Furthermore, while paragraph [0083] explains that the detector (222) is responsive to a threshold signal generated by threshold generator, this paragraph also explains that the detector (222) is the same as or similar to one or both of detectors (36a), (36b).  Paragraph [0089] further explains that the two channel signals (320) and (330) are a right and left channel signal.  In light of Figure 1, as best understood, these two signals would therefore be generated by the use of two distinct threshold signals.  Applicant does not originally disclose that a single threshold signal is used for both signals (38a) and (38b), and applicant does not disclose how such a single threshold signal could be used to yield the above channel signals.  Furthermore, two channel signals are necessary, in the claim, because with these signals, at least one of the peaks, such as peak 360b in Figure 3, would not have an edge that coincides with a detector signal as is required in the claim.
As to Claim 6,
The phrase “the output circuit is further configured to provide an indication of whether the frequency of the magnetic field signal is within the first range or within the second range” on lines 1-3 introduces new matter.  Applicant is distinctly reciting the above indication from the pulses already recited and required in Claim 1, but where, as best understood, they are not distinctly.  Applicant explains in paragraph [0095] of the published application that a pulse width is used to provide the indication of the range of speed.  However, because applicant is distinctly reciting the above indication from the pulses of Claim 1, applicant is claiming that the indication can be done in a manner that is distinct from the pulses themselves.  In light of applicant’s disclosure, such a recitation therefore introduces new matter.
As to Claim 13,
The phrase “the first output signal is configured to transmit information about the speed of motion of the object” on lines 1-2 lacks proper written description.  The Examiner acknowledges that the first output signal may contain information about the speed, but the first output signal itself is not reasonably capable of transmitting information because it is not reasonable to state that the signal can transmit something.  Instead, it is a device, such a processor or other similar device, that can transmit information.  
As to Claim 23,
The phrase “each of the pulses of the first predetermined amount of pulses has an edge coinciding with an edge of the detector signal and each of the pulses of the second predetermined amount of pulses has an edge coinciding with an edge of the detector signal” on lines 1-4 introduces new matter.  As can be seen in Figure 3, some of the pulses have edges that correspond to one detector signal, such as how pulses 360a correspond to detector signal 330. However, pulses 360b do not reasonably correspond to detector signal 330, and applicant does not claim more than one detector signal.  Reciting “each of the pulses of the first predetermined amount of pulses” reasonably includes all pulses from the first predetermined amount.  As such, all of the pulses at in a first speed range are reasonably included in the above phrase, but as seen in Figure 3, only some of the pulses will correspond to any one of the detector signals.  The same is true for the second predetermined amount of pulses.  As such, the above phrase introduces new matter because the scope of the claim reasonably includes all of the pulses of each of the predetermined amounts corresponding to edges of one detector signal, and where such a feature is not originally disclosed. 
As to Claim 18,
The phrase “generating a first detector signal having edges occurring in response to a comparison of the first magnetic field signal and the threshold signal and occurring at a rate corresponding to a speed of motion of the object; and generating a second detector signal having edges occurring in response to a comparison of the second magnetic signal and the threshold signal and occurring at a rate corresponding to the speed of motion of the object” on lines 6-12 introduces new matter and lacks proper written description.  
1) Applicant is claiming the generation of a first detector signal having edges occurring in response to a comparison of the first magnetic field signal and the threshold signal.  However, the original disclosure does not explain how the above claim feature is implemented. Right Detector Circuit (36a) in Figure 1 for example performs a comparison between a signal output from differential amplifier (34a) and a threshold from threshold detector (40a). However, the output from the differential amplifier (34a), signal (38a), is no longer the first magnetic field signal.  While signal (38a) is related to the first magnetic field signal, from either sensors (18) or (20), this signal (38a) is different because it, as best understood, is some new version based on signals (32a) and (32b).  Applicant does not reasonably explain how amplifier (34a) utilizes input signals (32a),(32b) to obtain signal (38a), in that applicant does not explain if signals (32a),(32b) are combined in some manner, and if so, in what manner they are combined.  That stated, the comparison at (44a) is not between a threshold signal and the output of any one sensor signal, and thus the above phrase lacks proper written description.  
2) Applicant is claiming the generation of a second detector signal having edges occurring in response to a comparison of the second magnetic signal and the threshold signal.  However, the original disclosure does not explain how the above claim feature is implemented. Left Detector Circuit (36b) in Figure 1 for example performs a comparison between a signal output from differential amplifier (34b) and a threshold from threshold detector (40b). However, the output from the differential amplifier (34b), signal (38b), is no longer the first magnetic field signal.  While signal (38b) is related to the first magnetic field signal, from either sensors (20) or (22), this signal (38b) is different because it, as best understood, is some new version based on signals (32b) and (32c).  Applicant does not reasonably explain how amplifier (34b) utilizes input signals (32b),(32c) to obtain signal (38b), in that applicant does not explain if signals (32b),(32c) are combined in some manner, and if so, in what manner they are combined.  That stated, the comparison at (44b) is not between a threshold signal and the output of any one sensor signal, and thus the above phrase lacks proper written description.  Furthermore, applicant is claiming that the comparison is a comparison between the second magnetic signal and the threshold signal.  This feature introduces new matter because applicant does not originally disclose using the same threshold signal is used for both the first and second detector and second detector signals. Furthermore, while paragraph [0083] explains that the detector (222) is responsive to a threshold signal generated by threshold generator, this paragraph also explains that the detector (222) is the same as or similar to one or both of detectors (36a), (36b).  Paragraph [0089] further explains that the two channel signals (320) and (330) are a right and left channel signal.  In light of Figure 1, as best understood, these two signals would therefore be generated by the use of two distinct threshold signals.  Applicant does not originally disclose that a single threshold signal is used for both signals (38a) and (38b), and applicant does not disclose how such a single threshold signal could be used to yield the above channel signals.  Furthermore, two channel signals are necessary, in the claim, because with these signals, at least one of the peaks, such as peak 360b in Figure 3, would not have an edge that coincides with a detector signal as is required in the claim.
As to Claim 22,
The phrase “means for generating a first detector signal having edges occurring in response to a comparison of the first magnetic field signal and the threshold signal and occurring at a rate corresponding to a speed of motion of the object; means for generating a second detector signal having edges occurring in response to a comparison of the second magnetic signal and the threshold signal and occurring at a rate corresponding to the speed of motion of the object” on lines 6-11 introduces new matter and lacks proper written description.  
1) Applicant is claiming the means for generating a first detector signal having edges occurring in response to a comparison of the first magnetic field signal and the threshold signal.  However, the original disclosure does not explain how the above claim feature is implemented. Right Detector Circuit (36a) in Figure 1 for example performs a comparison between a signal output from differential amplifier (34a) and a threshold from threshold detector (40a). However, the output from the differential amplifier (34a), signal (38a), is no longer the first magnetic field signal.  While signal (38a) is related to the first magnetic field signal, from either sensors (18) or (20), this signal (38a) is different because it, as best understood, is some new version based on signals (32a) and (32b).  Applicant does not reasonably explain how amplifier (34a) utilizes input signals (32a),(32b) to obtain signal (38a), in that applicant does not explain if signals (32a),(32b) are combined in some manner, and if so, in what manner they are combined.  That stated, the comparison at (44a) is not between a threshold signal and the output of any one sensor signal, and thus the above phrase lacks proper written description.  
2) Applicant is claiming that the means for generating a second detector signal having edges occurring in response to a comparison of the second magnetic signal and the threshold signal.  However, the original disclosure does not explain how the above claim feature is implemented. Left Detector Circuit (36b) in Figure 1 for example performs a comparison between a signal output from differential amplifier (34b) and a threshold from threshold detector (40b). However, the output from the differential amplifier (34b), signal (38b), is no longer the first magnetic field signal.  While signal (38b) is related to the first magnetic field signal, from either sensors (20) or (22), this signal (38b) is different because it, as best understood, is some new version based on signals (32b) and (32c).  Applicant does not reasonably explain how amplifier (34b) utilizes input signals (32b),(32c) to obtain signal (38b), in that applicant does not explain if signals (32b),(32c) are combined in some manner, and if so, in what manner they are combined.  That stated, the comparison at (44b) is not between a threshold signal and the output of any one sensor signal, and thus the above phrase lacks proper written description.  Furthermore, applicant is claiming that the comparison is a comparison between the second magnetic signal and the threshold signal.  This feature introduces new matter because applicant does not originally disclose using the same threshold signal is used for both the first and second detector and second detector signals. Furthermore, while paragraph [0083] explains that the detector (222) is responsive to a threshold signal generated by threshold generator, this paragraph also explains that the detector (222) is the same as or similar to one or both of detectors (36a), (36b).  Paragraph [0089] further explains that the two channel signals (320) and (330) are a right and left channel signal.  In light of Figure 1, as best understood, these two signals would therefore be generated by the use of two distinct threshold signals.  Applicant does not originally disclose that a single threshold signal is used for both signals (38a) and (38b), and applicant does not disclose how such a single threshold signal could be used to yield the above channel signals.  Furthermore, two channel signals are necessary, in the claim, because with these signals, at least one of the peaks, such as peak 360b in Figure 3, would not have an edge that coincides with a detector signal as is required in the claim.
As to Claim 23,
The phrase “the second predetermined amount of pulses comprises one-half of the first predetermined amount of pulses” on lines 3-5 introduces new matter. Applicant points to support for this claim feature on page 23 of the disclosure, but this page makes not mention of the second predetermined amount of pulses includes one-half of the first predetermined amount of pulses.  Applicant also points to support for this claim feature in Figures 4 and 5.  However, these figures do not support this claim feature.  Applicant explains in paragraph [0095] of the published application that pulses 460a-460b represent a low speed range, and pulses 460c-46e represent a high speed range.  As can be seen in Figure 4, the low speed range has 17 pulses, and the high speed range has 5 pulses.  Similarly, applicant explains in paragraph [0098] of the published application that pulses 560a-560b represent a high speed range, and pulses 560c-560e represent a low speed range.  Figure 5 shows the high speed range has 5 pulses, and the low speed range has 15 pulses. In neither instance does the second predetermined amount of pulses comprise one-half of the first predetermined amount of pulses.  By stating that the second predetermined amount of pulses comprises one-half of the first predetermined amount of pulses, applicant is reasonably stating that the second predetermined amount of pulses is formed from and thus could be one-half of the first predetermined amount of pulses.  This reasonably interpretation is not reasonably disclosed, and is not originally contemplated by the original disclosure.  
As to Claim 24,
The phrase “the second predetermined amount of pulses comprises one-quarter of the first predetermined amount of pulses” on lines 2-3 introduces new matter.  Burdette discloses the second predetermined amount of pulses includes one-quarter of the first predetermined amount of pulses (Figures 1A / this is a property of the system when the speed of rotation for the first format is four times that of the speed of rotation for the second format). Applicant points to support for this claim feature on page 23 of the disclosure, but this page makes not mention of the second predetermined amount of pulses includes one-half of the first predetermined amount of pulses.  Applicant also points to support for this claim feature in Figures 4 and 5.  However, these figures do not support this claim feature.  Applicant explains in paragraph [0095] of the published application that pulses 460a-460b represent a low speed range, and pulses 460c-46e represent a high speed range.  As can be seen in Figure 4, the low speed range has 17 pulses, and the high speed range has 5 pulses.  Similarly, applicant explains in paragraph [0098] of the published application that pulses 560a-560b represent a high speed range, and pulses 560c-560e represent a low speed range.  Figure 5 shows the high speed range has 5 pulses, and the low speed range has 15 pulses. In neither instance does the second predetermined amount of pulses comprise one-half of the first predetermined amount of pulses.  By stating that the second predetermined amount of pulses comprises one-half of the first predetermined amount of pulses, applicant is reasonably stating that the second predetermined amount of pulses is formed from and thus could be one-half of the first predetermined amount of pulses.  This reasonably interpretation is not reasonably disclosed, and is not originally contemplated by the original disclosure.
As to Claims 4-6, 8-15, 17, 19-21, and 23-24,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8-15, 17, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrase “a rate corresponding to the speed of motion of the object” on lines 11-12 is indefinite.  Applicant already discloses a rate corresponding to the speed of motion of the object on line 9, and the difference and relationship between the two claimed rates is unclear.  While the object may move at different speeds, it is unclear how the rate of speed would be different from one sensor the next given the proximity of the sensors.  Meaning, if the object is moving at one speed passed one sensor, it would reasonably be moving at the same rate for the other sensor.  Applicant however is distinctly reciting the above rates, and where such a distinction reasonably means that the rates are different. 
As to Claim 4,
The phrase “the magnetic field signal” on lines 1-2 and 3 is indefinite.  Applicant is now reciting a first and second magnetic field signal in Claim 1, and as such, it is unclear which magnetic field signal the above phrase is referring to.
As to Claim 6,
The phrase “the magnetic field signal” on line 2 is indefinite.  Applicant is now reciting a first and second magnetic field signal in Claim 1, and as such, it is unclear which magnetic field signal the above phrase is referring to.
As to Claim 8,
The phrase “the output signal comprises a plurality of pulses and wherein a pulse width of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal” on lines 1-3 is indefinite.  
1) Claim 1 already recites that the output signal includes a first or second predetermined amount of pulses.  These recitations reasonably include all pulses that could be included in the output signal. Applicant however is distinctly reciting “a plurality of pulses” in the above phrase, but where no other pulses remain that could be the plurality of pulses.  As such, the difference and relationship between the above pulses from Claim 1 and those of Claim 8 are unclear.
2) The phrase “the magnetic field signal” on line 3 is indefinite.  Applicant is now reciting a first and second magnetic field signal in Claim 1, and as such, it is unclear which magnetic field signal the above phrase is referring to.
As to Claim 9,
The phrase “the output signal comprises a plurality of pulses and wherein a height of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal, a voltage level or a current level of the second output signal provides the indication of the range of the frequency of the magnetic field signal” on lines 1-2 is indefinite. Claim 1 already recites that the output signal includes a first or second predetermined amount of pulses.  These recitations reasonably include all pulses that could be included in the output signal. Applicant however is distinctly reciting “a plurality of pulses” in the above phrase, but where no other pulses remain that could be the plurality of pulses.  As such, the difference and relationship between the above pulses from Claim 1 and those of Claim 9 are unclear.
As to Claim 10,
The phrase “the output signal comprises at least a first pulse and a second pulse and wherein a time between a falling edge of the first pulse and a rising edge of the second pulse provides the indication of the range of the frequency of the magnetic field signal” on lines 1-4 is indefinite.  
1) Claim 1 already recites that the output signal includes a first or second predetermined amount of pulses.  These recitations reasonably include all pulses that could be included in the output signal. Applicant however is distinctly reciting “at least a first pulse and second pulse” in the above phrase, but where no other pulses remain that could be these pulses.  As such, the difference and relationship between the above pulses from Claim 1 and those of Claim 10 are unclear.
2) Applicant is further reciting edges for the first and second pulses, but where edges for the pulses are already recited in Claim 1.  The difference and relationship between the edges of Claim 10 and the edges of Claim 1 are therefore unclear because, as best understood, they are referring to the same edges but where the edges are being distinctly recited.
3) The phrase “the magnetic field signal” on line 4 is indefinite.  Applicant is now reciting a first and second magnetic field signal in Claim 1, and as such, it is unclear which magnetic field signal the above phrase is referring to.
As to Claim 11,
The phrase “the output signal comprises at least a single pulse having a pulse width that provides the indication of the range of the frequency of the magnetic field signal” on lines 1-3 is indefinite.  
1) Claim 1 already recites that the output signal includes a first or second predetermined amount of pulses.  These recitations reasonably include all pulses that could be included in the output signal. Applicant however is distinctly reciting “the above at least a single pulse” in the above phrase, but where no other pulses remain that could be the at least one single pulse.  As such, the difference and relationship between the above pulses from Claim 1 and the at least one single pulse of Claim 11 are unclear.
2) The phrase “the magnetic field signal” on line 3 is indefinite.  Applicant is now reciting a first and second magnetic field signal in Claim 1, and as such, it is unclear which magnetic field signal the above phrase is referring to.
As to Claim 12,
The phrase “the magnetic field signal” on line 3 is indefinite.  Applicant is now reciting a first and second magnetic field signal in Claim 1, and as such, it is unclear which magnetic field signal the above phrase is referring to.
As to Claim 13,
The phrase “the first output signal is configured to transmit information about the speed of motion of the object” on lines 1-2 is indefinite.  It is unclear how the transmitted information relates to the output signal. While applicant may be referring to part of the output signal when applicant recites the transmit information feature such that part or all of the output signal represents the speed of motion, applicant is distinctly reciting these features.  As such, the difference and relationship between the first output signal and the transmitted information is unclear.  
As to Claim 14,
The phrase “the magnetic field signal” on line 3 is indefinite.  Applicant is now reciting a first and second magnetic field signal in Claim 1, and as such, it is unclear which magnetic field signal the above phrase is referring to.
As to Claim 15,
The phrase “the magnetic field signal” on line 3 is indefinite.  Applicant is now reciting a first and second magnetic field signal in Claim 1, and as such, it is unclear which magnetic field signal the above phrase is referring to.
As to Claim 17,
The phrase “the direction indication comprises a first pulse width when the direction of motion of the object is a first direction and comprises a second pulse width different than the first pulse width when the direction of motion of the object is a second direction” on lines 1-4 is indefinite.  Applicant no longer recites any direction indication.  As such, it is unclear what direction indication applicant is referencing with the above phrase, and it is unclear how this direction indication relates to any of the previously recited signals and the previously recited output circuit.
As to Claim 18,
The phrase “a rate corresponding to the speed of motion of the object” on lines 8-9 is indefinite.  Applicant already discloses a rate corresponding to the speed of motion of the object on lines 5-6, and the difference and relationship between the two claimed rates is unclear.  While the object may move at different speeds, it is unclear how the rate of speed would be different from one sensor the next given the proximity of the sensors.  Meaning, if the object is moving at one speed passed one sensor, it would reasonably be moving at the same rate for the other sensor.  Applicant however is distinctly reciting the above rates, and where such a distinction reasonably means that the rates are different. 
As to Claim 20,
The phrase “generating the output signal includes providing an output pulse of the output signal when the counter reaches the value” on lines 1-2 is indefinite. Claim 18 recites that the output signal has a first or second format, and where both formats include a respective first or second predetermined amount of pulses.  Applicant is distinctly reciting these pulses from the above output pulse, but where these pulses reasonably include all pulses that could be present in the output signal.  As such, the difference and relationship between the above output pulse from Claim 20 and the previously recited predetermined amount of pulses from Claim 18 are unclear.  
As to Claim 21,
The phrase “the magnetic field signal” on lines 2 and 3 is indefinite.  Applicant is now reciting a first and second magnetic field signal in Claim 18, and as such, it is unclear which magnetic field signal the above phrase is referring to.
As to Claim 22,
The phrase “means for generating a first detector signal having edges occurring in response to a comparison of the first magnetic field signal and the threshold signal and occurring at a rate corresponding to a speed of motion of the object; means for generating a second detector signal having edges occurring in response to a comparison of the second magnetic signal and the threshold signal and occurring at a rate corresponding to the speed of motion of the object” on lines 6-11 is indefinite.
1)  Applicant is claiming the means for generating a first detector signal having edges occurring in response to a comparison of the first magnetic field signal and the threshold signal, and such a means invokes 112(f).  However, the original disclosure does not explain how the above claim feature is implemented. Right Detector Circuit (36a) in Figure 1 for example performs a comparison between a signal output from differential amplifier (34a) and a threshold from threshold detector (40a). However, the output from the differential amplifier (34a), signal (38a), is no longer the first magnetic field signal.  While signal (38a) is related to the first magnetic field signal, from either sensors (18) or (20), this signal (38a) is different because it, as best understood, is some new version based on signals (32a) and (32b).  Applicant does not reasonably explain how amplifier (34a) utilizes input signals (32a),(32b) to obtain signal (38a), in that applicant does not explain if signals (32a),(32b) are combined in some manner, and if so, in what manner they are combined.  That stated, the comparison at (44a) is not between a threshold signal and the output of any one sensor signal.  As such, the above phrase is indefinite because the structure that allows the above means to perform the claimed function is not reasonably disclosed, and it is further unclear what an equivalent structure would be in light of applicant’s disclosure. 
2) Applicant is claiming that the means for generating a second detector signal having edges occurring in response to a comparison of the second magnetic signal and the threshold signal, and such a phrase is interpreted to invoke 112(f).  However, the original disclosure does not explain how the above claim feature is implemented. Left Detector Circuit (36b) in Figure 1 for example performs a comparison between a signal output from differential amplifier (34b) and a threshold from threshold detector (40b). However, the output from the differential amplifier (34b), signal (38b), is no longer the first magnetic field signal.  While signal (38b) is related to the first magnetic field signal, from either sensors (20) or (22), this signal (38b) is different because it, as best understood, is some new version based on signals (32b) and (32c).  Applicant does not reasonably explain how amplifier (34b) utilizes input signals (32b),(32c) to obtain signal (38b), in that applicant does not explain if signals (32b),(32c) are combined in some manner, and if so, in what manner they are combined.  That stated, the comparison at (44b) is not between a threshold signal and the output of any one sensor signal, and thus the above phrase lacks proper written description.  Furthermore, applicant is claiming that the comparison is a comparison between the second magnetic signal and the threshold signal.  This feature introduces new matter because applicant does not originally disclose using the same threshold signal is used for both the first and second detector and second detector signals. Furthermore, while paragraph [0083] explains that the detector (222) is responsive to a threshold signal generated by threshold generator, this paragraph also explains that the detector (222) is the same as or similar to one or both of detectors (36a), (36b).  Paragraph [0089] further explains that the two channel signals (320) and (330) are a right and left channel signal.  In light of Figure 1, as best understood, these two signals would therefore be generated by the use of two distinct threshold signals.  Applicant does not originally disclose that a single threshold signal is used for both signals (38a) and (38b), and applicant does not disclose how such a single threshold signal could be used to yield the above channel signals.  Furthermore, two channel signals are necessary, in the claim, because with these signals, at least one of the peaks, such as peak 360b in Figure 3, would not have an edge that coincides with a detector signal as is required in the claim. As such, the above phrase is indefinite because the structure that allows the above means to perform the claimed function is not reasonably disclosed, and it is further unclear what an equivalent structure would be in light of applicant’s disclosure.
The phrase “a rate corresponding to the speed of motion of the object” on lines 10-11 is indefinite.  Applicant already discloses a rate corresponding to the speed of motion of the object on lines 7-8, and the difference and relationship between the two claimed rates is unclear.  While the object may move at different speeds, it is unclear how the rate of speed would be different from one sensor the next given the proximity of the sensors.  Meaning, if the object is moving at one speed passed one sensor, it would reasonably be moving at the same rate for the other sensor.  Applicant however is distinctly reciting the above rates, and where such a distinction reasonably means that the rates are different. 
As to Claims 4-6, 8-15, 17, 19-21, and 23-24,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 10, 12, 13, 15, 17, 18, 21, 22, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burdette et al. (Burdette) (US 2017/0336225).
As to Claims 1 and 18,
Burdette discloses A magnetic field sensor, comprising: a first magnetic field sensing element (one of (18),(20),(22)  or (1301)) configured to generate a first magnetic field signal in response to a magnetic field associated with an object (12 or 16) having a plurality of features (Figure 1) (Paragraph [0086]);  a second magnetic field sensing element (another of (18), (20), (22) or (1301)) configured to generate a second magnetic field signal in response to the magnetic field associated with the object (Figure 1), (Paragraph [0086]); a detector ((36a)/(36b) or (1342)/(1352)) responsive to the first magnetic field signal, the second magnetic field signal, and to a threshold signal and configured to generate a first detector signal (82) having edges occurring in response to a comparison of the first magnetic field signal and the threshold signal and occurring at a rate corresponding to a speed of motion of the object (Paragraphs [0070], [0080], (Figure 1A / note the output of the detectors (36a),(36b), show as signals (82),(84) correspond to the speed of rotation of the object or the output from (1342),(1352)), (Paragraph [0144]), and to generate a second detector signal (84) having edges occurring in response to a comparison of the second magnetic signal and the threshold signal and occurring at a rate corresponding to the speed of motion of the object (Paragraphs [0070], [0078],[0080], (Figure 1A / note the output of the detectors (36a),(36b), show as signals (82),(84) correspond to the speed of rotation of the object or the output from (1342),(1352)), (Paragraph [0144] / the Examiner is interpreting the above feature, in light of applicant’s disclosure, to mean that two threshold signals can be used, one for each magnetic signal), and an output circuit (48) or (1348),(1303) coupled to receive the first detector signal and the second detector signal and configured to generate an output signal having a first format when a frequency of the magnetic field signal is within a first range and having a second format different than the first format when the frequency of the magnetic field signal is within a second range, different than the first range (Paragraphs [0072], [0073], [0085], [0086]), [0149]), (Claim 9), (Figures 1A,13,14), the first output signal format comprises a first predetermined amount of pulses for each feature of the object and wherein the second output signal format comprises a second predetermined amount of pulses for each feature of the object, wherein the second predetermined amount of pulses is different than the first predetermined amount of pulses (Figure A), (see note below), wherein each of the pulses of the first predetermined amount of pulses has an edge coinciding with an edge of one or both of the first detector signal or the second detector signal and each of the pulses of the second predetermined amount of pulses has an edge coinciding with an edge of one or both of the first detector signal or second detector signal (Figure 1A).
(Note: Burdette discloses magnetic sensors (18), (20), and (22) as seen in Figure 1.  Any output signal generated by the rotating objects will be based on the speed of the object, and where the sinusoidal pattern generated by the sensors will contain more sinusoidal signals per the same unit of time when the rotating object is faster than when it is slower.  Signals (38a), (38b) are based on the output of the sensors, and thus the same is reasonably true for these sinusoidal waveforms.  This is for example show in applicant’s Figure 5 where 560a-560b represent a higher speed than 560c-560e.  Such a feature is a property of the system in Burdette, and Burdette discloses a substantially similar sensor, threshold detector, and output circuit as applicant.  As such, the first format can be the sensor signal when the object is at a higher speed and the first frequency range is a higher speed range.  The second format can be the sensor signal when the object is at a lower speed and the second frequency range can be a lower speed range. The number of pulses will be different in the lower speed than the higher speed due to the few signal waveforms for the same time period, again, similar to what applicant discloses in Figure 5 of applicant’s disclosure. Lastly, the pulses can be the speed pulses (102a), (102b), (102c), (104a), (104b), and as seen in Figure 1A, these pulses all have edges that coincide with an edge of one or both of the first detector signal (82) or second detector signal (84).)
As to Claim 4,
Burdette discloses the first range of the magnetic field signal corresponds to a first range of frequencies and wherein the second range of the magnetic field signal corresponds to a second range of frequencies, wherein the second range of frequencies is higher than the first range of frequencies high frequency range (Figure 1A / note that this is a property of the system and the first range can be when the rotating object is at a lower speed and the second range is when the rotating object is at a higher speed).
As to Claim 5,
Burdette discloses  each feature of the object comprises a pole pair of a ring magnet or a tooth valley pair of a gear (Figure 1).
As to Claim 6,
Burdette discloses the output circuit is further configured to provide an indication of whether the frequency of the magnetic field signal is within the first range or within the second range (Figure 1A / note the different outputs at different speeds provide the above indication).
As to Claim 10,
Burdette discloses the output signal comprises at least a first pulse and a second pulse and wherein a time between a falling edge of the first pulse and a rising edge of the second pulse provides the indication of the range of the frequency of the magnetic field signal (Figure 1A / note the time between the pulse edges is indicative of the speed and will be indicative of the frequency range). 
As to Claim 12,
Burdette discloses the output signal includes a first output signal and wherein the output circuit is configured to generate a second output signal comprising the indication of the range of the frequency of the magnetic field signal (Claim 9), (Figure 1A / note that when the lower frequency range is present, the output due to this range is the first output signal, and when the frequency range is in the higher speed range, the output signal is the second output signal, where the number of pulses is indicative of speed per the same unit of time).
As to Claim 13,
Burdette discloses the first output signal is configured to transmit information about the speed of motion of the object (Figures 1A / the output signal provides information about the speed and direction of rotation).
As to Claim 15,
Burdette discloses a phase delay between the first output signal and the second output signal provides the indication of the range of the frequency of the magnetic field signal (Claim 9 / the time between the output signals can be said to be indicative of the speed in the same way the time between the pulses is indicative of speed because the phase delay is based on the speed increasing to specific value, and thus the relationship between the two signals is based on the speed of the object), (Figure 1A).
As to Claim 17,
Burdette discloses the direction indication comprises a first pulse width when the direction of motion of the object is a first direction and comprises a second pulse width different than the first pulse width when the direction of motion of the object is a second direction (Paragraph [0086]).
As to Claim 21,
Burdette discloses determining if the frequency of the magnetic field signal is within the first range or the second range using an internal clock to determine the frequency with which the magnetic field signal changes (Paragraphs [0049],[0050] / note that the device of Burdette is a microprocessor, and such a device uses an internal clock for timing.  Any processing done by this device must use a internal clock, and thus Burdette discloses the above claim feature).
As to Claim 22,
Burdette discloses A apparatus comprising: means for generating a first magnetic field signal (one of (18),(20),(22)  or (1301)) in response to a magnetic field associated with an object (12 or 16) having a plurality of features (Figure 1) (Paragraph [0086]);  means for generating a second magnetic field signal (another of (18), (20), (22) or (1301)) in response to the magnetic field associated with the object (Figure 1), (Paragraph [0086]); means for generating a first detector signal ((36a)/(36b) or (1342)/(1352))  having edges occurring in response to a comparison of the first magnetic field signal and the threshold signal and occurring at a rate corresponding to a speed of motion of the object (Paragraphs [0070], [0080], (Figure 1A / note the output of the detectors (36a),(36b), show as signals (82),(84) correspond to the speed of rotation of the object or the output from (1342),(1352)), (Paragraph [0144]), means for generating a second detector signal (another of ((36a)/(36b) or (1342)/(1352)) having edges occurring in response to a comparison of the second magnetic signal and the threshold signal and occurring at a rate corresponding to the speed of motion of the object (Paragraphs [0070], [0078],[0080], (Figure 1A / note the output of the detectors (36a),(36b), show as signals (82),(84) correspond to the speed of rotation of the object or the output from (1342),(1352)), (Paragraph [0144] / the Examiner is interpreting the above feature, in light of applicant’s disclosure, to mean that two threshold signals can be used, one for each magnetic signal), and means for generating an output signal (48) or (1348),(1303) having a first format when the speed of motion of the object is within a first range and having a second format different than the first format when the speed of motion of the object  is within a second range, different than the first range (Paragraphs [0072], [0073], [0085], [0086]), [0149]), (Claim 9), (Figures 1A,13,14), the first output signal format comprises a first predetermined amount of pulses for each feature of the object and wherein the second output signal format comprises a second predetermined amount of pulses for each feature of the object, wherein the second predetermined amount of pulses is different than the first predetermined amount of pulses (Figure A), (see note below), wherein each of the pulses of the first predetermined amount of pulses has an edge coinciding with an edge of one or both of the first detector signal or the second detector signal and each of the pulses of the second predetermined amount of pulses has an edge coinciding with an edge of one or both of the first detector signal or second detector signal (Figure 1A).
(Note: Burdette discloses magnetic sensors (18), (20), and (22) as seen in Figure 1.  Any output signal generated by the rotating objects will be based on the speed of the object, and where the sinusoidal pattern generated by the sensors will contain more sinusoidal signals per the same unit of time when the rotating object is faster than when it is slower.  Signals (38a), (38b) are based on the output of the sensors, and thus the same is reasonably true for these sinusoidal waveforms.  This is for example show in applicant’s Figure 5 where 560a-560b represent a higher speed than 560c-560e.  Such a feature is a property of the system in Burdette, and Burdette discloses a substantially similar sensor, threshold detector, and output circuit as applicant.  As such, the first format can be the sensor signal when the object is at a higher speed and the first frequency range is a higher speed range.  The second format can be the sensor signal when the object is at a lower speed and the second frequency range can be a lower speed range. The number of pulses will be different in the lower speed than the higher speed due to the few signal waveforms for the same time period, again, similar to what applicant discloses in Figure 5 of applicant’s disclosure. Lastly, the pulses can be the speed pulses (102a), (102b), (102c), (104a), (104b), and as seen in Figure 1A, these pulses all have edges that coincide with an edge of one or both of the first detector signal (82) or second detector signal (84).)
As to Claim 23,
Burdette discloses the second predetermined amount of pulses includes one-half of the first predetermined amount of pulses (Figures 1A / this is a property of the system when the speed of rotation for the first format is twice that of the speed of rotation for the second format).
As to Claim 24,
Burdette discloses the second predetermined amount of pulses includes one-quarter of the first predetermined amount of pulses (Figures 1A / this is a property of the system when the speed of rotation for the first format is four times that of the speed of rotation for the second format).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Burdette et al. (Burdette) (US 2017/0336225) in view of Schophuis et al. (Schophuis) (US 2017/0261530).
As to Claims 8 and 11,
Burdette discloses the output signal comprises a plurality of pulses (e.g. 206a,206b) and wherein a pulse width of at least one of the plurality of pulses provides the indication of the direction of the magnetic field signal (Paragraph [0091]). 
 Burdette does not disclose the output signal comprises a plurality of pulses and wherein a pulse width of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal, the output signal comprises at least a single pulse having a pulse width that provides the indication of the range of the frequency of the magnetic field signal.
Schophuis discloses the output signal comprises a plurality of pulses and wherein a pulse width of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal (Paragraph [0037]), the output signal comprises at least a single pulse having a pulse width that provides the indication of the range of the frequency of the magnetic field signal (Paragraph [0037]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Burdette to include the output signal comprises a plurality of pulses and wherein a pulse width of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal, the output signal comprises at least a single pulse having a pulse width that provides the indication of the range of the frequency of the magnetic field signal as taught by Schophuis in order to advantageously provide a backup redundant manner of determining the speed that allows the system to determine if the correct speed is being detected by adding another speed detection mechanism to compare the different speed calculations against.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burdette et al. (Burdette) (US 2017/0336225) in view of Oh (US 2014/0182374).
As to Claims 9 and 14,
Burdette does not disclose the output signal comprises a plurality of pulses and wherein a height of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal, a voltage level or a current level of the second output signal provides the indication of the range of the frequency of the magnetic field signal.
Oh discloses the output signal comprises a plurality of pulses and wherein a height of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal (Paragraphs [0040],[0046] / note the output detected at S2 detects speed based on a changing pulse amplitude), a voltage level or a current level of the second output signal provides the indication of the range of the frequency of the magnetic field signal (Paragraphs [0040],[0046] / note the output detected at S2 detects speed based on a changing pulse amplitude, and where the pulse amplitude is one of a voltage or current).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify oh to include the output signal comprises a plurality of pulses and wherein a height of at least one of the plurality of pulses provides the indication of the range of the frequency of the magnetic field signal, a voltage level or a current level of the second output signal provides the indication of the range of the frequency of the magnetic field signal as taught by Oh in order to advantageously provide a backup redundant manner of determining the speed that allows the system to determine if the correct speed is being detected by adding another speed detection mechanism to compare the different speed calculations against, and to advantageously provide another detection mechanism that allows for the accurate detection of a speed of a vehicle at a low speed and a high speed (Paragraph [0021])
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burdette et al. (Burdette) (US 2017/0336225) in view of Bailey et al. (Bailey) (US 2009/0102469).
As to Claims 19 and 20,
Burdette does not disclose setting a counter to a value, and incrementing the counter in response to the edges of one or both of the first detector signal and the second detector signal, generating the output signal includes providing an output pulse of the output signal when the counter reaches the value.
Bailey discloses setting a counter to a value (Paragraph [0166]), and incrementing the counter in response to the edges of one or both of the first detector signal and the second detector signal (Paragraph [0166]), generating the output signal includes providing an output pulse of the output signal when the counter reaches the value. (Claim 39).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Burdette to include setting a counter to a value, and incrementing the counter in response to the edges of one or both of the first detector signal and the second detector signal, generating the output signal includes providing an output pulse of the output signal when the counter reaches the value as taught by Bailey in order to advantageously ensure that the output signal has been provided only when a sufficient number of rotations have occurred to allow a speed to be detected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858